Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 1 of 6 Page ID #:237


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                             Court Reporter:
            Rita Sanchez                              Not Reported

            Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
            None Present                              None Present

  Proceedings (In Chambers): ORDER GRANTING MOTION TO REMAND CASE
                             TO LOS ANGELES COUNTY SUPERIOR COURT
                             [10]

        Before the Court is Plaintiff Carlos Chavez’s Motion to Remand Case to Los
  Angeles County Superior Court (the “Motion”), filed on June 30, 2021. (Docket No.
  10). Defendant Schlumberger Technology Corporation (“STC”) filed an opposition on
  July 12, 2021. (Docket No. 14). Plaintiff filed a reply on July 19, 2021. (Docket No.
  15).

        The Court has read and considered the papers filed in connection with the
  Motion and held a telephonic hearing on August 2, 2021, pursuant to General Order
  21-08 arising from the COVID-19 pandemic.

         For the reasons discussed below, the Motion to Remand is GRANTED. STC
  has failed to meet its heavy burden of showing that Defendant Timothy Ramey was
  fraudulently joined.

  I.    BACKGROUND

        On April 29, 2021, Plaintiff commenced this action in Los Angeles County
  Superior Court. (Notice of Removal (“NoR”), Ex. 2 (“Complaint”) (Docket No. 1-2)).

         The Complaint alleges that, while employed at STC as a shop supervisor,
  Plaintiff was diagnosed with diabetes and developed ulcers and gangrene to his left
  foot, making it difficult for Plaintiff to walk. (Complaint ¶¶ 7-8). Plaintiff informed
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 2 of 6 Page ID #:238


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
  his direct supervisor, maintenance manager Defendant Timothy Ramey, of his diabetes
  diagnosis and its physical effects on Plaintiff. (Id. ¶ 8). In or about October 2018,
  Chavez was put on CFRA leave between October 2018 and May 2019 due to his
  physical disability. (Id. ¶ 10).

         After returning to work from CFRA leave in May 2019, Plaintiff was allowed to
  work in an office, ostensibly to not worsen his disability. (Id. ¶ 11). However, in
  effect, this resulted in Plaintiff being demoted and replaced by his subordinate. (Id.).
  Plaintiff complained to human resources, and his position was eventually restored. (Id.
  ¶ 12). Plaintiff’s complaint to human resources upset Ramey, who responded by
  repeatedly mocking Plaintiff in front of his subordinates during morning and shift
  change team meetings, which humiliated Plaintiff. (Id.).

         At times when Plaintiff’s disability made it difficult for him to work, Plaintiff’s
  doctor would provide Plaintiff with a note recommending he take off work as needed.
  (Id. ¶ 13). During one such instance, Plaintiff informed Ramey that his doctor had put
  him off work for one week. (Id. ¶ 14). In or about March 2020, Ramey replied, “If
  you take any more disability time off, you will be laid off because STC is laying
  people off,” or words to that effect. (Id. ¶ 15). Due to Ramey’s implied threat, rather
  than take the time off work recommended to him by his doctor, Plaintiff continued to
  work out of a fear of being included in the layoff, which resulted in the worsening of
  Plaintiff’s physical disability. (Id. ¶ 16).

         In or about May 2020, Ramey told Plaintiff that he should get a scooter instead
  of using his cane so that Plaintiff could work faster. (Id. ¶ 17). At the end of May
  2020, Ramey was scheduled to retire. (Id. ¶ 18). Prior to his retirement date, Ramey
  told Plaintiff that he had spoken to Ramey’s replacement, Brandon Reed, and updated
  Reed about Plaintiff’s physical disability. (Id.). Following Reed’s replacement of
  Ramey, Reed regularly told Plaintiff that the “supervisor needs to be present in the
  shop.” (Id. ¶ 19). Following Reed’s constant insistence that Plaintiff be physically
  present, Plaintiff returned to work, further worsening his condition and necessitating a
  surgery. (Id. ¶ 20). While waiting on approval to have surgery, Plaintiff was laid off
  by STC, purportedly for cost-saving measures. (Id. ¶¶ 21-27).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 3 of 6 Page ID #:239


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
        Plaintiff alleges nine state law disability discrimination and harassment claims
  against STC and Ramey: (1) interference with right to medical leave under the
  California Family Rights Act (“CFRA”); (2) retaliation for taking medical leave under
  CFRA; (3) retaliation for taking medical leave under the California Fair Employment
  and Housing Act (“FEHA”); (4) discrimination under FEHA; (5) failure to
  accommodate under FEHA; (6) failure to engage in the interactive process under
  FEHA; (7) harassment under FEHA; (8) failure to prevent harassment, discrimination
  and retaliation under FEHA; and (9) state law wrongful termination in violation of
  public policy under FEHA. (Complaint ¶¶ 34-77).

         STC removed this action on June 14, 2021, seeking to establish diversity
  jurisdiction and alleging that Defendant Ramey — a citizen of California — was
  fraudulently joined in the action. (NoR ¶¶ 5-23).

  II.   LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1332(a)(1), a federal district court has jurisdiction over
  “all civil actions where the matter in controversy exceeds the sum or value of $75,000,
  exclusive of interest and costs,” and the dispute is between citizens of different states.
  The Supreme Court has interpreted § 1332 to require “complete diversity of
  citizenship,” meaning each plaintiff must be diverse from each defendant. Caterpillar
  Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).

         An exception to the complete-diversity rule recognized by the Ninth Circuit “‘is
  where a non-diverse defendant has been ‘fraudulently joined.’” Hunter v. Phillip
  Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (quoting Morris v. Princess Cruises,
  Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)). “Joinder is fraudulent if the plaintiff fails
  to state a cause of action against a resident defendant, and the failure is obvious
  according to the settled rules of the state.” Id. at 1043 (quoting Hamilton Materials,
  Inc. v. Dow Chemical Co., 494 F.3d 1203, 1206 (9th Cir. 2007)) (internal quotation
  marks omitted). “The strong presumption against removal jurisdiction means that the
  defendant always has the burden of establishing that removal is proper, and that the
  court resolves all ambiguity in favor of remand to state court.” Id. at 1042 (citation
  and quotation marks omitted). “A defendant invoking federal court diversity
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 4 of 6 Page ID #:240


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
  jurisdiction on the basis of fraudulent joinder bears a heavy burden since there is a
  general presumption against finding fraudulent joinder.” Grancare, LLC v. Thrower
  by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (citation, quotation marks, and
  internal alterations omitted).

         “Fraudulent joinder is established . . . if a defendant shows that an individual
  joined in the action cannot be liable on any theory.” Id. (citation, quotation marks, and
  internal alterations omitted). “But if there is a possibility that a state court would find
  that the complaint states a cause of action against any of the resident defendants, the
  federal court must find that the joinder was proper and remand the case to the state
  court.” Id. (emphasis in original) (citation omitted). That is, even if a plaintiff’s
  complaint could not withstand a Rule 12(b)(6) motion with respect to a particular
  resident defendant, the district court must then consider “whether a deficiency in the
  complaint can possibly be cured by granting the plaintiff leave to amend.” Id.

  III.   DISCUSSION

         Plaintiff asserts that, because Ramey and Plaintiff are both citizens of California,
  the action must be remanded for lack of diversity jurisdiction. (Motion at 5-6). STC
  contends that complete diversity exists because (1) Ramey was not timely served prior
  to removal, and (2) Ramey is a sham defendant whose citizenship must be disregarded
  for diversity jurisdiction purposes. (Opposition at 3-12).

         A.    Forum Defendant Rule

         STC appears to argue that this Court has diversity jurisdiction over the action
  because Ramey had not been served at the time of removal, relying on the forum-
  defendant rule — i.e., that an action cannot be removed “if any of the parties in interest
  properly joined and served as defendants is a citizen of the State in which such action
  is brought,” 28 U.S.C. § 1441(b)(2). (See Opposition at 4-7). That is, STC asserts that
  there was complete diversity of citizenship between Plaintiff and STC at the time of
  removal because Ramey had not yet been served. (Id.).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 5 of 6 Page ID #:241


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
         STC’s argument is misguided. It is plain that a “lack of complete diversity
  deprives the Court of subject matter jurisdiction, not the forum defendant rule.” Shaw
  v. Nike Retail Servs., Inc., CV 21-4322-SB (MRWx), 2021 WL 2920612, at *2 (C.D.
  Cal. July 9, 2021) (citing Moises v. Par Pac. Holdings, Inc., No. CV 20-00533 JAO-
  RT, 2021 WL 600951, at *1 n.2 (D. Haw. Feb. 16, 2021)). “[W]hen evaluating
  whether diversity exists, a court cannot ignore a defendant’s citizenship simply
  because the defendant has not yet been served.” Id. (citing Lovett v. Bright Horizons
  Children’s Ctr., LLC, No. SA-20-CV-688-XR, 2020 WL 3410898, at *2 (W.D. Tex.
  June 19, 2020); Wright & Miller, 14C Fed. Prac. & Proc. Juris. § 3723 (Rev. 4th ed.)
  (“A party whose presence in the action would destroy diversity must be dropped
  formally, as a matter of record, to permit removal. . . . It is insufficient, for example,
  that service of process simply has not been made on a non-diverse party.”)).

        Accordingly, the Court must consider Ramey’s citizenship in evaluating
  diversity jurisdiction, regardless of any service issues.

        B.     Fraudulent Joinder

         STC contends that Ramey has been fraudulently joined because the Complaint
  lacks any factual support for an actionable harassment claim against Ramey.
  (Opposition at 8-12). STC asserts that the facts alleged in the Complaint fail to
  establish that Ramey mocked Plaintiff because of Plaintiff’s disability, or that the
  conduct was severe or pervasive enough to constitute actionable harassment under the
  FEHA. (Id.).

        Under the FEHA, a supervisor may be held personally liable for harassment.
  See Haligowski v. Superior Court, 200 Cal. App. 4th 983, 991, 134 Cal. Rptr. 3d 214,
  220 (2011) (stating that the FEHA allows supervisors to be held personally liable for
  harassment, but not discrimination); Calero v. Unisys Corp., 271 F. Supp. 2d 1172,
  1178 (N.D. Cal. 2003) (stating that under the FEHA, “[a]lthough individual managers
  cannot be held personally liable for discriminatory ‘personnel decisions’ [under the
  FEHA], they may be held personally liable for unlawful ‘harassment’”) (citing Reno v.
  Baird, 18 Cal. 4th 640, 646-47, 76 Cal. Rptr. 2d 499 (1998)).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:21-cv-04817-MWF-MAR Document 21 Filed 08/04/21 Page 6 of 6 Page ID #:242


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 21-4817-MWF (MARx)                         Date: August 4, 2021
  Title: Carlos Chavez v. Schlumberger Technology Corporation et al.
         Accordingly, this case does not present a situation in Plaintiff is prohibited from
  stating a FEHA claim against Ramey as a matter of law. Even accepting STC’s
  arguments as true that the Complaint falls short of stating a harassment claim under the
  FEHA, this problem could be remedied on amendment if Plaintiff were to allege
  additional facts demonstrating more severe and pervasive harassment by Ramey, his
  direct supervisor. See Grancare, LLC, 889 F.3d at 552 (“Because [the diverse
  defendant’s] arguments go to the sufficiency of the complaint, rather than to the
  possible viability of the [plaintiff’s claims against the non-diverse defendant], they do
  not establish fraudulent joinder.”).

         In sum, the burden placed on STC to show fraudulent joinder is heavy; Plaintiff
  need only show the possibility of stating a claim against Ramey on “any theory.” See
  Grancare, LLC, 889 F.3d at 548 (emphasis added). Because it is plainly permissible
  for Plaintiff to sue his supervisor for harassment under the FEHA, the Court is satisfied
  that even if the Complaint could not survive a Rule 12(b)(6) motion or demurrer, it is
  at least possible that Plaintiff could state a FEHA harassment claim against Ramey if
  granted leave to amend.

       Accordingly, the Motion is GRANTED. The action is REMANDED to Los
  Angeles County Superior Court.

         Although Plaintiff has prevailed on the Motion, Plaintiff’s request for attorneys’
  fees and costs is DENIED. Even if the high standard for finding fraudulent joinder
  ultimately requires remand, STC made a nonfrivolous argument in favor of removal.

         Because the Court lacks jurisdiction, nothing in this Order should be taken as a
  ruling or comment on the merits of the action, or as to whether a demurrer should be
  sustained or overruled in superior court.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
